Citation Nr: 1445366	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hearing loss disability, and if so, whether entitlement is warranted.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2002 to September 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at an April 2012 Decision Review Officer (DRO) hearing.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  A May 2009 rating decision denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in May 2009 is new and material.

3.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes.

4.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.




CONCLUSIONS OF LAW

1.  The May 2009 rating decision which denied entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received and the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A.   § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
  
3.  Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen Bilateral Hearing Loss Disability Claim

VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for a bilateral hearing loss disability is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

Although the RO did not address the Veteran's claim on a new and material basis, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  There is no prejudice to the Veteran in this instance, as the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is being reopened.  

The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability was denied in a May 2009 rating decision.  The May 2009 rating decision indicated that the basis for the denial was, in part, that the Veteran failed to report for a VA audio examination.  In a January 2010 statement, the Veteran stated "I request service connection for bilateral hearing loss...due to acoustic trauma.  Please concede acoustic trauma due MOS of 15U30 (CH-47 Helicopter Repair)."  The RO sent the Veteran a February 2010 letter informing the Veteran that his claim for entitlement to service connection for a bilateral hearing loss disability had previously been denied in May 2009 and could not be reconsidered without additional evidence.  The Veteran's January 2010 statement did not express disagreement with the May 2009 rating decision; therefore, the Veteran did not appeal that decision.  Further, the Veteran did not submit additional evidence within one year of the May 2009 denial; therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

The Veteran's current claim for entitlement to service connection for a bilateral hearing loss disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the May 2009 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final May 2009 rating decision, new evidence includes, but is not limited to, a January 2013 VA audio examination.  This evidence is new, as it did not exist at the time of the final disallowance in May 2009.  It is material, as the Veteran's claim was previously denied in May 2009, in part, due to the Veteran failing to report for a VA audio examination.  Therefore, the Board finds that the evidence discussed above is new and material.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  The Board will now turn to the underlying merits of the service connection claim.



II.  Service Connection for a Bilateral Hearing Loss Disability 

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his claim in a February 2010 letter, prior to the October 2010 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claims.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and VA treatment records were associated with the Veteran's claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability, the Veteran was provided with a VA examination in January 2013.  On a March 2014 VA Form 646 (Statement of Accredited Representative in Appealed Case), the Veteran (or his representative) stated that "[i]t is my contention that the severity of the hearing loss has worsened over time."  While acknowledging this submission, the Board does not find that a new examination is required based on this statement, as the January 2013 VA examination report is thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).


Analysis

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  In a March 2013 DRO Decision, with respect to the Veteran's claim for entitlement to service connection for tinnitus, the RO conceded exposure to hazardous noise in service based on the Veteran's duties as a helicopter repairman.  

The Veteran was afforded a VA audio examination in January 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
25
LEFT
20
15
15
25
25

The speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear.  The examiner noted that in-service, there was a significant threshold shift in the Veteran's left ear.  However, based on the current testing, the examiner provided a diagnosis of normal hearing bilaterally.  

No other post-service audiometric test results are of record.    

Based on review of the evidence, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is not warranted.  The only audiometric test results of record are from the January 2013 VA examination report and, as outlined above, this examination report does not show that the Veteran has auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence of record does not show a current diagnosis of a bilateral hearing loss disability for VA compensation purposes and without a current diagnosis of a bilateral hearing loss disability, the Veteran's claim cannot succeed.

Additionally, the Board has considered the Veteran's lay statements.  The Veteran is competent to testify that he has decreased hearing acuity, and the Board finds the Veteran's statements in this regard to be credible.  The Veteran, however, is not competent to provide a diagnosis of a bilateral hearing loss disability for VA compensation purposes, as this is a complex medical question that must be based on audiometric testing as described above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran has been granted entitlement to service connection for tinnitus and that the January 2013 VA examiner indicated that tinnitus was related to military noise exposure.  However, the Veteran does not have the level of bilateral hearing impairment required under VA regulations for entitlement to service connection.  This action, however, does not preclude the Veteran from potentially being entitled to service connection for a bilateral hearing loss disability in the future should the degree of hearing loss worsen to meet the hearing acuity contemplated by the applicable regulations.  At that time, the Veteran may file to reopen his claim for entitlement to service connection for a bilateral hearing loss disability.

In conclusion, the Board finds that without a current diagnosis of a bilateral hearing loss disability, the criteria for entitlement to service connection for a bilateral hearing loss disability have not been met and the Veteran's claim must be denied.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

III.  TDIU 

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2013).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran filed a claim for a TDIU on January 26, 2010.  The Veteran's service-connected disabilities include post-traumatic stress disorder (PTSD) (rated at 50 percent from September 2008), thoracolumbar spine degenerative disc disease, degenerative lumbar facet disease and generalized spondylosis (herein low back disability) (rated at 40 percent from September 2008), chronic maxillary sinusitis (rated at 30 percent from January 2010), left forearm lipoma (rated at 20 percent from January 2010), tinnitus (rated at 10 percent from September 2008), gastroesophageal reflux disease (rated at 10 percent from September 2008), bilateral radiculopathy of the lower extremities (separately rated at 10 percent from September 2008 and including a bilateral factor), chronic bronchitis (rated at 0 percent from January 2010), right forearm lipoma (rated at 0 percent from January 2010) and left upper arm lipoma removal scar (rated at 0 percent from January 2010).  The Veteran's overall combined rating is 90 percent from January 26, 2010.  As such, the Veteran satisfies the schedular threshold percent requirement for consideration of a TDIU throughout the appeal period, in that he has a combined rating of 70 percent or more and at least one service-connected disability evaluated at 40 percent or more, specifically PTSD rated at 50 percent and a low back disability rated at 40 percent.  

The Board initially notes that Veteran and his representative have not asserted that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability.  See, e.g., January 2010 TDIU application (listing multiple conditions); March 2014 statement on VA Form 646 (stating that "I was unable to sustain any type of position due to the severity of my service connected conditions."); June 2014 Informal Hearing Presentation (IHP) (stating that "[c]learly the combined effects of the veterans service connected disabilities make him unemployable.").  As such, the Veteran's TDIU claim will be considered on the basis of whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities collectively.  

On his January 2010 TDIU application, the Veteran listed "chronic upper respiratory infection", "lumbar", "left leg" and PTSD as the service-connected disabilities which prevented him from securing or following any substantially gainful occupation.  The Board notes that, with respect to "chronic upper respiratory infection", the Veteran was subsequently granted entitlement to service connection for chronic maxillary sinusitis and chronic bronchitis.  With respect to "lumbar", the Veteran is service-connected for a low back disability and with respect to "left leg", the Veteran is service connected for radiculopathy of the left lower extremity.  The Veteran listed January 2010 as the date his disability affected full-time employment, as the last time he worked full-time and the date that he became too disabled to work.  The Veteran indicated that he left his last job because of his disability and that he has not tried to obtain employment since he became too disabled to work.  The Veteran marked the box indicating he had four years of high school education and that he had no education or training since he became too disabled to work.  The Board additionally notes that a November 2011 VA treatment note referenced the Veteran having some college for business administration, a February 2012 VA treatment note referenced the Veteran doing prerequisites at a college for radiology and a January 2013 VA PTSD examination referenced the Veteran attending college for one semester and that he "re-enrolled" in a nursing program.

With respect to the Veteran's job history, the Veteran separated from the military in September 2008 and on his January 2010 TDIU application listed himself as unemployed and transitioning from the Army from September 26, 2008 to October 2, 2008.  The Veteran listed a job as a safety officer at Advanced Research Chemical from October 2008 to January 2009 and listed 18 days as time lost from illness.  The Veteran also listed a job as an assistant manager at Dollar General from January 2009 to July 2009 and listed 6 days as time lost from illness.  The Veteran additionally listed work as a "VCE" (Veterans Claims Examiner) at VA from July 2009 to December 2010 (which presumably was in error and meant to say December 2009, as the Veteran's TDIU application was completed in January 2010) and listed 12 days as time lost from illness.  At the April 2012 DRO hearing, the Veteran stated that he worked at Sonic as a cook from approximately November 2011 to December 2011 and that this was his last full time employer.  A February 2012 VA treatment note referenced the Veteran working part time as a bouncer.  At the April 2012 DRO hearing, the Veteran also stated that he was involved in a work therapy program at VA.  VA treatment records reflect that the Veteran was enrolled in the Transitional Work Experience program starting in February 2012 and that in July 2012, he was hired at the VA medical center as a nurse aide.  A January 2013 VA PTSD examination referenced the Veteran working at the "Muskogee Regional Hospital", which could refer to the VA medical center.  On a March 2014 VA Form 646, the Veteran (or his representative) stated that "I have tried to work different types of jobs since 2011 and I was unable to sustain any type of position".  In the June 2014 IHP, the Veteran's representative referenced the Veteran losing the job at a nurse aide at VA "after a very brief time."  

No single medical examination or opinion was obtained with respect to the Veteran's TDIU claim, nor is such required.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Prior to the Veteran's TDIU claim being filed in January 2010, the Veteran was afforded a VA examination in March 2009.  With respect to the Veteran's low back, the examination report noted that the Veteran reported functional impairments of having a hard time bending and moving around.  With respect to the Veteran's radiculopathy of the left leg, the examination report noted that the Veteran reported functional impairment of having a hard time walking.  The examination report listed the Veteran's usual occupation as a mechanic, that he is employed in this job and that he has performed this occupation since 2009.  The examination report diagnosed a lumbar strain and noted a subjective factor of pain and objective factors of limited range of motion.  The examination report also diagnosed bilateral radiculopathy of the lower extremities and noted a subjective factor of numbness.  The examination report noted that "[t]he effect of the condition on the claimant's daily activity is to avoid strenuous activities."  
The Veteran was afforded a VA examination in August 2010 that diagnosed lipomas of the right and left arm.  The examination report stated that the Veteran reported functional impairments that "[o]ccasionally gets very tight and cannot hold anything and sharp pains at times."  The examination report noted that "[t]he effect of the condition on the claimant's usual occupation is limited lifting."  The Board notes that June 2012 VA treatment notes alternatively referenced left and right forearm lipoma excisions (though it appears only one of the lipomas was excised).  Also, a January 2013 VA PTSD examination report, discussed below, included a notation of "fatty tissue in his left arm (2012) for which he has no strength."  As such, it is unclear if the functional impact described in the August 2010 VA examination has continued or what the current functional impact of these service-connected conditions may be.  

The Veteran was afforded a VA examination in January 2013 that diagnosed chronic sinusitis and chronic bronchitis.  With respect to chronic sinusitis, the examination report noted that the Veteran had symptoms of "pain and tenderness of affected sinus" and had 7 or more non-incapacitating "episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months."  The examination report noted that the Veteran's chronic sinusitis impacts his ability to work and stated that the impact was interference with concentration at work.  With respect to chronic bronchitis, the examination report noted that this condition impacts the Veteran's ability to work and stated that the impact was interference with strenuous work activity.  

The Veteran was afforded a VA PTSD examination in January 2013, which noted a diagnosis of PTSD.  A Global Assessment of Functioning (GAF) score of 49 was provided, which, according to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), reflects serious symptoms or any serious impairment in social or occupational functioning.  The examination report noted the Veteran's level of occupational and social impairment with regards to his PTSD was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Under the "Mental Health history" section, the examiner noted that "[s]ymptoms are severe and constant: isolation, yelling (at girlfriend), he was unemployed for two years, had worked at the V.A., has flashbacks, intrusive thoughts, avoids crowded places, is easily startled, has insomnia - only sleeps three hours a night" and referenced the Veteran punching two holes in a wall and knocking over a table.  The examination report also noted the following persistent symptoms of increased arousal: difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating.  The examination report noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood and inability to establish and maintain effective relationships.  The examination report noted additional symptoms of "mood swings", "tearfulness", "impaired attention and/or focus", and "mistrust of others".  The Board additionally notes that VA treatment records contain mental health treatment notes dated from November 2011 to June 2012, which provide further information regarding the Veteran's symptomatology with respect to his service-connected PTSD.  
The Board has additionally considered the Veteran's, and his representative's, various statements.  In a January 2010 statement, the Veteran referenced his employment at VA from July 2009 to December 2009 as a Veterans Claims Examiner and stated that "due to my physical conditions I was unable to provide the VA[] with the adequate attendance to make it through my probationary period."  An October 2011 VA treatment note stated that the "Veteran reports that he has difficulty holding down a job because of his back pain" and that the Veteran "[s]tates he has difficulty sitting or standing for long periods of time, needs a job where he is able to move around to decrease his pain, has lost several jobs this year."  This treatment note included an assessment of chronic low back pain with radiculopathy.  A November 2011 VA treatment noted stated that the Veteran "[w]as working at the VA call center but he lost his job there.  His chair bothered him there and he couldn't handle sitting in the chair for long hours.  Has worked at numerous jobs but something always happened."  At the April 2012 DRO hearing, the Veteran discussed his job as a safety officer at Advanced Research Chemical from October 2008 to January 2009 and that he lost 18 days due to illness.  The Veteran stated that, "my back would lock up to where I couldn't get out of bed.  The long drives, it was about an hour drive so there was no way by the time I got up and was able to come around off my meds and everything to get dressed, I wouldn't be able to make it in to work."

An April 2010 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from Advanced Research Chemical listed the Veteran's reason for not working and reason for termination of employment as excessive absences.  At the April 2012 DRO hearing, the Veteran also discussed his job as an assistant manager at Dollar General from January 2009 to July 2009 and stated that he was no longer working there due to having issues "constantly lifting heavy equipment and standing for long periods of time" and that he has the opportunity to get hired at VA.  With respect to his work at VA as a Veterans Claims Examiner from July 2009 to December 2010, the Veteran referenced that he was terminated "for failure to come up with a doctor's note that was good enough to describe why my back injury was hindering me from sitting in a chair 8 hours a day."  The Veteran also indicated that the medications he was taking affected his ability to concentrate.  The Veteran also referenced that he was allowed to resign instead of being fired.  The Board notes that a VA Form 21-4192 from VA listed the Veteran's reason for not working as voluntary resignation.  Also at the April 2012 DRO hearing, the Veteran referenced his work at Sonic as a cook from approximately November 2011 to December 2011 and stated that he was no longer employed at Sonic due to his back injury and stated that he could not stand for long periods of time.  The Veteran, in response to a question about the impact of his supervisor "giving [him] grief" on his "mental status", stated that he would get very upset and angry and would "want nothing to do with anybody and I'd seclude myself."  The Board notes that a May 2012 statement from a Sonic operating partner stated that the Veteran "was hired on as a cook with the knowledge of his PTSD and back concerns.  After a while we realized it simply was not a good fit as it was too strenuous to him, he voluntarily left the company, but is still in good standings."  

Also at the April 2012 DRO hearing, the Veteran referenced his service-connected bilateral lower extremities radiculopathy and low back disability and indicated that these conditions affect him "in both sedentary and the ability to be mobile."  

Based upon a review of the evidence, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran's previous work experience after separation from service in September 2008 has included a variety of jobs, to include physical (cook at Sonic) and sedentary (VA Veterans Claims Examiner).  The Veteran's service-connected low back disability and bilateral radiculopathy of the lower extremities is manifested by pain, and the Veteran has competently and credibly stated that this limits his ability to stand and sit for long periods of time, which impacts the Veteran's ability to perform both physical and sedentary work.  Additionally, the Veteran's service-connected PTSD, as discussed in the January 2013 VA PTSD examination, is manifested by various symptoms, including concentration issues, that impact the Veteran's ability to work in any environment, physical or sedentary.  Further, the Veteran's service-connected chronic maxillary sinusitis and chronic bronchitis also impacts the Veteran's ability to perform either physical or sedentary work, as the January 2013 VA examination report noted that the chronic maxillary sinusitis interferes with concentration and the chronic bronchitis interferes with strenuous work activity.  

In sum, the Veteran is service-connected for multiple disabilities that result in various functional impacts and impairments on the Veteran's ability to work, to include physical or sedentary work.  The Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.  As such, entitlement to a TDIU is warranted.  38 U.S.C.A.     § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


